Citation Nr: 1611351	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to May 1969. He is a recipient of the Purple Heart and served in Vietnam. He died in March 2010. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in August, Maine.  The Appellant's claim is now under the jurisdiction of the RO in St. Petersburg, Florida.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran died of acute myeloid leukemia; sepsis related to leukemia; and multi-organ failure related to septic shock.

2.  At the time of the Veteran's death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), residuals of gunshot wound to the left wrist, diabetes mellitus, type II, degenerative joint disease of the lumbar spine, bilateral degenerative joint disease of the thighs, left tardy ulnar syndrome, and bilateral peripheral neuropathy of the lower extremities.  The Veteran was granted a total disability rating due to individual unemployability effective from March 16, 1992.

3.  The Veteran served in Vietnam, and therefore was exposed to herbicides, including Agent Orange.
4.  The Veteran's cause of death was the direct result of his military service including his exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board grants service connection for the cause of the Veteran's death, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claim

The appellant contends that the Veteran's death was the result of the many illnesses he had before he died that were related to his herbicide exposure in Vietnam, to include Agent Orange.  The evidence is at least in equipoise regarding a connection between the Veteran's active service, including any exposure to herbicides, and his death and the claim must therefore be granted.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11. 38 U.S.C.A. § 1310(a).

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2015).

The cause of the Veteran's death, acute myeloid leukemia, is not a condition which VA presumes as due to Agent Orange exposure and as such the claim was denied by the RO.  In a July 2010 letter from a VA physician it was noted that the Veteran died due to complications from acute myeloid leukemia and concluded that the Veteran's exposure to Agent Orange while in Vietnam "more likely than not contributed to his developing" acute myeloid leukemia "by a 50 percent or greater probability."  The VA physician did not provide any explanation or rationale in support of this conclusion and the claim was therefore remanded for another medical opinion.

A VA examiner provided an opinion in April 2015.  The examiner determined that it was at least as likely as not that the Veteran's acute myeloid leukemia may have been causally or etiologically related to the Veteran's presumed exposure to Agent Orange while in Vietnam.  The examiner further stated that while acute myeloid leukemia was not a presumptive disorder for Agent Orange exposure, it is a similar disease to other presumptive disorder and is not precluded from being directly related to Agent Orange exposure.

An additional medical opinion was sought in July 2015.  Having reviewed the Veteran's medical and military history, the examiner determined that the Veteran's acute myelogenous leukemia was the result of his military service, to include presumed exposure to Agent Orange during his service in Vietnam.

As the Veteran's cause of death, acute myeloid leukemia has been determined to be related to the Veteran's military service, to include exposure to Agent Orange while serving in Vietnam, the Board finds that service connection should be granted for cause of death.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


